Order entered May 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00523-CV

                     IN RE MICHAEL DEWAYNE RICKETT, Relator

                      Original Proceeding from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-17-00604-2

                                           ORDER
                         Before Justices Brown, Schenck, and Reichek

        Before the Court is relator’s May 3, 2019 petition for writ of mandamus. We request that

the real party in interest and respondent file their responses, if any, to the petition by May 15,

2019.


                                                      /s/   ADA BROWN
                                                            JUSTICE